Citation Nr: 0416011	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disability 
associated with exposure to radar/ionizing radiation.

2.  Entitlement to service connection for a skin disability 
to include as a result of exposure to herbicides.

3.  Entitlement to service connection for pigmentation spots 
to include as a result of exposure to herbicides, or as a 
result of exposure to asbestos.

4.  Entitlement to service connection for myelitis to include 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
1971 which included a tour of duty in Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  With respect to issue number one on 
the preceding page, the RO has characterized the issue as 
entitlement to service connection for exposure to radar, as a 
result of exposure to ionizing radiation.  The Board has 
recharacterized the issue to better reflect the veteran's 
claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.  The veteran does not suffer from a disability associated 
with his claimed exposure to radar/ionizing radiation.  

3.  A skin disability was not present in service and is not 
shown to be due to service, including inservice exposure to 
herbicides.

4.  Pigmentations spots were not present in service and are 
not shown to be due to service, including inservice exposure 
to herbicides or asbestos.

5.  Myelitis was not present in service and is not shown to 
be due to service, including inservice exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  A disability associated with exposure to radar/ionizing 
radiation was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2003). 

2.  A skin disability was not incurred in, aggravated by, or 
otherwise related to active service, including inservice 
exposure to Agent Orange or other herbicides.  38 U.S.C.A. 
§ 1110, 1116 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2003).

3.  Pigmentation spots were not incurred in, aggravated by, 
or otherwise related to active service, including inservice 
exposure to Agent Orange or other herbicides, or exposure to 
asbestos.  38 U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2003).

4.  Myelitis was not incurred in, aggravated by, or otherwise 
related to active service, including inservice exposure to 
Agent Orange or other herbicides.  38 U.S.C.A. § 1110, 1116 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 


et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The June 2003 Statement of the Case (SOC), advised the 
appellant of the laws and regulations pertaining to his 
claim.  This document informed the appellant of the evidence 
of record and explained the reasons and bases for denial.  
The appellant was specifically informed that his claim of 
entitlement to service connection for exposure to radar was 
being denied because mere exposure is not a disability, he 
was further informed that his other claims of entitlement to 
service connection were being denied because there was no 
medical evidence linking his disabilities to service and no 
basis on which service connection could be presumed.  The SOC 
made it clear to the appellant that in order to prevail on 
his claims, he would need to present evidence that he had 
disabilities that were related to service.  The RO sent a 
letter dated in August 2002 that told the appellant about the 
VCAA and informed him what evidence the RO would obtain and 
what he needed to do.  The RO sent a second letter dated in 
November 2003 and the veteran responded stating that he had 
no further evidence to present.  The RO obtained service 
medical records, VA treatment records, and private medical 
records.  The appellant has not indicated that there is any 
other evidence available, and more than one year has passed 
since he was notified of what he needed to do for his claim 
to be granted.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for a skin 
condition, pigmentation sports, or myelitis because there is 
no evidence of pertinent disability in service or for years 
following service.  Thus, while there is evidence of current 
treatment for some of these disabilities, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the lack of any record of treatment for these 
disabilities for many years after service, any opinion 
relating these disabilities to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2003).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  There is no indication that there is 
more information or medical evidence to be found with respect 
to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  


When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in August 2002, which was 
prior to the September 2002 rating decision denying the 
appellant's claims.  Therefore, VA has complied with the 
requirements of Pelegrini with respect to the timing of the 
initial VCAA notice.

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability 


benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability".  Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 
2000).

A.  Exposure to radar/ionizing radiation

The veteran has asserted that he should be granted service 
connection for exposure to radar/ionizing radiation.  The 
veteran has not asserted any specific disability that is 
claimed to be related to an inservice exposure to radar or 
due to ionizing radiation.  The regulations do provide for a 
presumption of service connection for veterans who were 
exposed to ionizing radiation in service and who have certain 
enumerated disabilities.  38 C.F.R. § 3.309 (2003).  The 
veteran has not claimed that he suffers from these or any 
other disabilities related to exposure to radar or exposure 
to ionizing radiation.  Mere exposure is not a disability for 
VA purposes.  In the absence of a current disability there 
can be no valid claim.  Brammer v Derwinski, 3 Vet. App.  
223, 225 (1992).  

B.  Entitlement to service connection for a skin disability, 
for pigmentation spots and for myelitis

The veteran's service medical records are negative for any 
complaint of or diagnosis of a skin disability (other than 
folliculitis from shaving), pigmentation spots, or myelitis.  
The veteran's separation examination and his report of 
medical history do not indicate any finding of these 
disabilities.  The first diagnosis of myelitis was in 1996 
when the veteran began to be treated for tingling and 
numbness and weakness in his lower body.  The veteran 
received no treatment for a skin condition or for 
pigmentation spots until many years after leaving service.  
None of the private medical records or VA treatment records 
suggest that the veteran's skin condition, pigmentation 
spots, or myelitis are linked to service in any way.  The 
Board acknowledges the veteran's belief that his disabilities 
are related to service, but as a layperson, the veteran is 
not competent to testify to a medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


Therefore, direct service connection for a skin disability, 
pigmentation spots, or myelitis is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

The veteran, in the alternative, has claimed that his skin 
condition, pigmentation spots, and myelitis should be 
presumed service-connected as a result of exposure to Agent 
Orange while in the Republic of Vietnam.  VA regulations 
provide that, if a veteran was exposed to an herbicide agent 
during active service (which is now presumed for all veterans 
who served in the Republic of Vietnam), presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003).  The regulations 
do not provide for presumptive service connection for skin 
disabilities other than those listed, or for myelitis, and 
therefore, presumptive service connection is not warranted 
for these disabilities.  38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307, 3.309 (2003).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, a 
claimant may establish service connection for a skin 
condition, pigmentation spots, or myelitis by presenting 
competent evidence suggesting that the disability was caused 
by inservice Agent Orange exposure.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303; Gilbert v Derwinski, 1 Vet. App. 49 
(1990).  However, the veteran has presented no competent 
medical evidence causally linking his claimed disabilities to 
exposure to Agent Orange in service.  

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  In light of this finding, and there 
being no evidence presented by the claimant that would tend 
to suggest that the veteran's skin condition, his 
pigmentation spots, or myelitis are related to Agent Orange 
exposure, the Board finds that the clear preponderance of 
competent evidence is against a finding that service 
connection is warranted for these disabilities.

Lastly, the veteran has claimed that his pigmentation spots 
should be service connected as a result of exposure to 
asbestos in service.  The Board notes that the veteran's 
military occupational specialty (MOS) was fire protection 
specialist and that as a firefighter it is entirely plausible 
that he may have been exposed to asbestos.  Generally it is 
lung disabilities such as asbestosis or bronchial asthma that 
are associated with exposure to asbestos.  The veteran has 
presented no medical evidence other than his testimony that 
suggests there might be a link between exposure to asbestos 
and pigmentation spots on his skin.  None of the private 
treatment records, or VA treatment records suggest such a 
link.  The veteran has not presented any scientific studies 
or articles suggesting such a link.  The Board note's the 
veteran's belief that his pigmentation spots are related to 
asbestos exposure, but as a layperson, the veteran is not 
competent to testify to a medical diagnosis or etiology.  
See, Espiritu, 2 Vet. App. 492 (1992).  

Therefore, as shown above, the Board can find no basis on 
which to grant service connection for the veteran's 
disabilities.




ORDER

Entitlement to service connection for disability associated 
with exposure to radar/ionizing radiation is denied.

Entitlement to service connection for a skin disability, to 
include as a result of exposure to herbicides, is denied

Entitlement to service connection for pigmentation spots, to 
include as a result of exposure to herbicides, or as a result 
of exposure to asbestos, is denied.

Entitlement to service connection for myelitis, to include as 
a result of exposure to herbicides, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



